FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         November 16, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-1190
                                                   (D.C. No. 1:18-CR-00501-RBJ-3)
 DEON MCELRATHBEY,                                            (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before EID, KELLY, and CARSON, Circuit Judges.
                    _________________________________

      Deon McElrathbey pled guilty to assault with a dangerous weapon and aiding

and abetting, in violation of 18 U.S.C. §§ 113(a)(3) and 2. The district court

sentenced him to 54 months’ imprisonment. Although his plea agreement contained

a broad waiver of his appellate rights, he seeks to challenge his sentence through this

appeal. The government has moved to enforce the appeal waiver in the plea

agreement under United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)

(per curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied: (1) McElrathbey’s appeal is within the scope of

the appeal waiver because his sentence was within the range contemplated by the

plea agreement; (2) he knowingly and voluntarily waived his appellate rights; and

(3) enforcing the waiver would not result in a miscarriage of justice. In response to

the government’s motion, McElrathbey, through counsel, states that he “does not

oppose” the motion and “understands that [his] response in non-opposition to the

[motion] will result in dismissal of his appeal by this [c]ourt, and consents to the

same.” Resp. at 1.

      Based on this concession and our independent review of the record, we grant

the government’s motion and dismiss the appeal. We do so, however, without

prejudice to McElrathbey’s right to pursue post-conviction relief on the grounds

permitted in his plea agreement.


                                            Entered for the Court
                                            Per Curiam




                                            2